DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the transverse connections" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the transverse direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 20, 22, 25, 26, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimken (U.S. Patent Application Publication 2007/0034623).
Mimken discloses a method for welding thermoplastic components comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) the steps of: arranging an insert, which has a conductor structure having a multiplicity of parallel electrical conductor elements (30), in a joining zone (74) between a first thermoplastic component (10A) and a second thermoplastic component (10B) (see thermoplastics at paragraph 0028), such that the parallel electrical conductor elements are at least partially located in the joining zone by placing each parallel electrical conductor element into a channel (84) and thereby separating the parallel electrical conductor elements from each other (along their length and including regarding claim 20 the conductor elements are separated from each other in a central region of the parallel electrical conductor elements); locally melting the thermoplastic components in a region of the joining zone by energization of the conductor structure; and separating the parallel electrical conductor elements from the joining zone by removing the insert from the joining zone by pulling out the separated from each other parallel electrical conductor elements (Figures 1A-1D and Paragraphs 0028, 0037-0042, and 0044).  
Regarding claim 19, Mimken teaches the conductor structure, at two longitudinal ends of the parallel electrical conductor elements, has a respective transverse (e.g. has a dimension transverse to the length/longitudinal direction of the parallel electrical conductor elements see Figure 1D) connection 
Regarding claim 22, the parallel electrical conductor elements as taught by Mimken are separated from each other along their length and considered including in a region of abutment with one of the transverse connections (32, 34) (Figures 1D and 2B).  
Regarding claim 25, Mimken teaches during the removal step, a material of the thermoplastic components is above a melting temperature of the material in the region of the joining zone (Paragraph 0010).  
Regarding claim 26, Mimken teaches at least during the melting step, the thermoplastic components are pressed together at least in the region of the joining zone (Paragraphs 0031 and 0032).
Regarding claim 30, in order to divide the joining zone taught by Mimken into a plurality of joining portions, a plurality of different inserts (e.g. a first insert considered comprising two conductor elements and a second insert considered comprising one conductor element) arranged alongside one another in a transverse direction (to the longitudinal direction) are provided by separation of the transverse connections (32, 34) from each other with a respective conductor element therebetween.  
Regarding claim 31, in order to divide the joining zone taught by Mimken into a plurality of joining portions, the insert (e.g. comprising three conductor elements) is separated into a plurality of portions (each comprising a single conductor element) in a/the transverse direction (to the longitudinal direction) by separation of the transverse connections from each other (32, 34) with a respective conductor element therebetween.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mimken.
Mimken is described above in full detail.  Mimken does not teach the pressure is maintained during the separating and pulling-out steps (see paragraph 0053-0058 wherein the pressing is maintained only through the cooling sequence without any description the pressure is maintained during the separating and pulling-out steps) so that Mimken is considered teach wherein a pressure which presses the thermoplastic components together is removed or reduced during at least one of the separating or pulling-out steps.  Alternatively, in the event it is somehow considered Mimken does not necessarily anticipate the limitation the following rejection is made wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a pressure which presses the thermoplastic components together as taught by Mimken is removed or reduced .

Claim Rejections - 35 USC § 103
Claims 17-19, 22, 30, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mimken in view of Kaneko et al. (U.S. Patent Application Publication 2006/0207985).
Mimken is described above in full detail.  Mimken does not expressly teach application of a tensile force to the conductor elements/wires.  Mimken does not expressly teach and/or require how the conductor elements are positioned, i.e. placed into the channels.  Mimken teaches the conductor elements may be pulled out using moving clamp(s) (Paragraph 0042).  It is well understood by one of ordinary skill in the art of bonding using a heated conductor element/wire each end of the conductor element/wire (5) is connected (i.e. at least analogous to if not clamped) to a tensioning mechanism (6) (in a region of abutment) that pulls both ends of the conductor element/wire to prevent sagging and further connected to a moving mechanism (7) to position the wire as taught by Kaneko (Figure 2 and Paragraphs 0032 and 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the conductor elements placed into each channel and thereby separated from each other as taught by Mimken further comprise each end of each conductor element is connected to a tensioning mechanism that pulls both ends of the conductor element to prevent sagging and further connected to a moving mechanism to position each conductor element as taught by Kaneko and further consistent with the conductor elements may be pulled out using moving clamp(s) as directed by Mimken (and thus, regarding claim 17 Mimken as modified by Kaneko teach wherein the conductor elements are separated from each other by application of a tensile force to each of the conductor elements and placing each of the conductor elements into the channels).

Regarding claim 19, Mimken as modified by Kaneko teach the conductor structure, at two longitudinal ends of each of the parallel electrical conductor elements, has a respective transverse connection (tensioning mechanism 6 having a dimension transverse to the longitudinal direction as shown in Figure 2 of Kaneko) which is arranged outside or at the edge of the joining zone, wherein the separating step of separating the parallel electrical conductor elements from the joining zone comprises removing, i.e. separating/dividing into parts and thus severing, at least a portion of each of the parallel electrical conductor elements from at least one of the transverse connections (Paragraph 0042 of Mimken wherein at least one of each of the transverse connections is removed/must be removed to separate by pulling the parallel electrical conductor elements from the joining zone for example using the other transverse connection of the tensioning mechanism/clamp and moving mechanism).  
Regarding claim 22, the parallel electrical conductor elements as taught by Mimken as modified by Kaneko are each separated from each other in a region of abutment with one of the transverse connections (6, i.e. each tensioning mechanism is separated from each other tensioning mechanism for the three parallel electrical conductor elements).  
Regarding claim 30, in order to divide the joining zone taught by Mimken as modified by Kaneko into a plurality of joining portions, a plurality of different inserts (e.g. a first insert considered comprising two conductor elements and a second insert considered comprising one conductor element) arranged alongside one another in a transverse direction (to the longitudinal direction) are provided by separation of the transverse connections from each other.  

Regrading claim 33, Mimken as modified by Kaneko teach an insert capable of for a resistance welding of thermoplastic components (10A, 10B) comprising: a multiplicity of parallel electrical conductor elements (30) with a common longitudinal direction (see Figure 1C); a first transverse connection (tensioning mechanism 6 having a dimension transverse to the longitudinal direction as shown in Figure 2 of Kaneko) at a first longitudinal end and a second transverse connection (6) at a second longitudinal end of each of the parallel electrical conductor elements; and a predetermined separation point (considered a point where the first transverse connection 6 contacts the electrical conductor element 30) on each parallel electrical conductor element, the separation point being configured for separation of the parallel electrical conductor element from the other parallel electrical conductor elements as a result of a tensile force which is applied to at least one of the transverse connections and moving the conductor element such as placing the conductor element into a channel.  
 Regarding claim 35, claims 33 and 35 are directed to a structure whereas claim 35 is directed to the material or article worked upon by the structure and because a claim is only limited by positively recited elements inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Mimken as modified by Kaneko teach all of the structural limitations of the insert of the claims which insert is capable of use wherein as the material or article worked upon by the insert is the thermoplastic components comprise thermoplastic fiber composite structural components for an aircraft or spacecraft.
Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mimken and Kaneko as applied to claims 17-19, 22, 30, 31, 33, and 35 above, and further in view of Donnell, Jr., et al. (U.S. Patent 3,480,505).
Mimken is described above in full detail.  Mimken does not expressly teach the parallel electrical conductor elements comprise a non-stick coating wherein it is well understood in the art of welding thermoplastic components parallel electrical conductor elements (12) comprise a non-stick coating to prevent the elements from adhering to the thermoplastic components as evidenced by Donnell, Jr. (Figure 2 and Column 2, lines 63-65 and Column 4, lines 54-58 and Column 5, lines 62-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the parallel electrical conductor elements taught by Mimken as modified by Kaneko comprise a non-stick coating to prevent the elements from adhering to the thermoplastic components as is known in the art as evidenced by Donnell, Jr. and consistent with removing the parallel electrical conductor elements as required by Mimken.
Regarding claim 24, Mimken as modified by Kaneko and Donnell, Jr. teach a/the transverse connections have a casing (6) which contains at least an end of the conductor element which conductor element comprises a connection conductor (32 and/or 34) and an insulating layer (i.e. the non-stick coating), wherein the tensile force is applied via the casing.  
Claims 28, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mimken in view of Matsen et al. (U.S. Patent 7,126,096).  Additionally, claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mimken and Kaneko as applied to claims 17-19, 22, 30, 31, 33, and 35 above, and further in view of Matsen.
Regarding claims 28 and 29, Mimken is described above in full detail.  Mimken does not expressly teach a welding filler material.  It is well understood in welding thermoplastic components that in addition to a metal susceptor (analogous to the insert), a welding filler material comprising weld resin 
Regarding claims 32 and 35 (claim 35 alternatively rejected herein in the event it is somehow considered Mimken as modified by Kaneko above does not necessarily meet the limitation), Mimken does not require any particular thermoplastic components wherein conventionally welded thermoplastic components comprise thermoplastic fiber composite structural components (e.g. spar and rib) for an aircraft as evidenced by Matsen (Column 9, lines 33-38 and Column 11, lines 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic components taught by Mimken and Mimken as modified by Kaneko comprise thermoplastic fiber composite structural components for an aircraft as are the conventional and predictable thermoplastic components to be welded as evidenced by Matsen.  

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record fails to teach or suggest a method for welding thermoplastic components as in claims 16 and 20 and further wherein the parallel electrical conductor elements are separated in the central region which has a central tapering of the parallel electrical conductor elements.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takatsu (JP 57-70612 and see also the machine translation) discloses a method for welding thermoplastic components (1, 2) including removed heated wires (5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746